OFFICE ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Objection to the Title
The title is objected to, because it is listed inconsistently in the preamble, declaration, claim and figure descriptions. The title must be consistent throughout the specification. The title must be amended to “LIGHT & HEAT SHADE FOR ELECTRONIC DEVICE SCREENS" throughout the application, original oath or declaration excepted.
	
Objection to the Specification
The specification is objected to, because the brief description of the nature and intended use of the article is included in the claim rather than at the end of the preamble.. The following order or arrangement should be observed in framing a design patent specification (37 CFR 1.154(b)):
(1) Preamble, stating name of the applicant, title of the design, and a brief description of the nature and intended use of the article in which the design is embodied.
(2) Cross-reference to related applications unless included in the application data sheet.
(3) Statement regarding federally sponsored research or development.
(4) Description of the figure or figures of the drawing.
(5) Descriptive Statement, if any.
(6) A single claim.

The preamble must be amended to read:
--Be it known that I, Alexander B. GRIFFIN, have invented a new, original and ornamental design for a LIGHT & HEAT SHADE FOR ELECTRONIC DEVICE SCREENS of which the following is a specification, reference being had to the accompanying drawings, forming a part hereof. When attached to electronic device screens, the ornamental design shields electronic device screens from sunlight, ambient light, artificial light, and heat generated from the sun, allowing the contents displayed on electronic device screens to be seen clearly, and preventing such electronic devices from overheating.--

For correctness, specificity and proper form, the figure descriptions must be amended to read:
--FIG. 1 is a front, left side perspective view of a LIGHT & HEAT SHADE FOR ELECTRONIC DEVICE SCREENS shown in an environment of use;
FIG. 2 is a front elevation view thereof;
FIG. 3 is a rear elevation view thereof;
FIG. 4 is a left side elevation view thereof;
FIG. 5 is a right side elevation view thereof;
FIG. 6 is a top plan view thereof;
FIG. 7 is a bottom plan view thereof, not shown in an environment of use;
FIG. 8 is a top plan view thereof, shown in an open position;
FIG. 9 is a bottom plan view thereof, shown in an open position;
FIG. 10 is a front elevation view thereof, shown in an open position;
FIG. 11 is a left side elevation view thereof, shown in an open position;
FIG. 12 is a right side elevation view thereof, shown in an open position;
FIG. 13 is a top plan view thereof, shown in a folded position;
FIG. 14 is a top plan view thereof, shown in another folded position; and
FIG. 15 is a front, right side perspective view thereof, shown in another environment of use.--


Objection to the Claim
Since the brief description of the nature and intended use of the article has been moved to the end of the preamble, the claim must be amended to read: 
--The ornamental design for a LIGHT & HEAT SHADE FOR ELECTRONIC DEVICE SCREENS, as shown and described.--




Claim Rejection
35 USC 112(a) and (b) 
The claim is rejected under 35 U.S.C. 112(a) and (b), as the claimed invention is not described in such full, clear, concise and exact terms as to enable any person skilled in the art to make and use the same, and fails to particularly point out and distinctly claim the subject matter which the applicant regards as the invention.

The claim is indefinite and nonenabling because of the following drawing inconsistencies:

The clips are shown with extra layers in Figures 7, 9, 11, 12 and 13 than in the remainging views. See Figures 1 and 9 below as an example of this problem:

    PNG
    media_image1.png
    325
    822
    media_image1.png
    Greyscale


To overcome this rejection, it is suggested that the design be shown clearly and consistently among the views. 

If certain non-enabled portions of the design cannot be fully enabled without the introduction of new matter, applicant may be able to disclaim some areas or portions of the design that are considered indefinite and nonenabling by converting them to broken lines, so long as the amendment meets the written description requirement of 35 USC 112(a).  It must be apparent that applicant was in possession of any design that results after converting portions to broken lines.  See MPEP 1503.02(III) for guidance on broken lines.

Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended.  The figure or figure number of an amended drawing should not be labeled as “amended.”  If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency.  Additional replacement sheets may be necessary to show the renumbering of the remaining figures.  If all the figures on a drawing sheet are canceled, a replacement sheet is not required.  A marked-up copy of the drawing sheet (labeled as “Annotated Sheet”) including an annotation showing that all the figures on that drawing sheet have been canceled must be presented in the amendment or remarks section that explains the change to the drawings.  Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d).  If the 

When preparing new drawings, care must be exercised to avoid introduction of anything which could be construed to be new matter prohibited by 35 U.S.C. 132 and 37 CFR 1.121.  

Conclusion
In summary, the claim stands rejected under 35 USC 112(a) and (b).

The references cited but not applied are considered cumulative art related to the claimed design.

Any inquiry concerning this communication should be directed to Katie Stofko whose telephone number is 571-272-7956. The Examiner can normally be reached on Monday-Thursday from 9:00 a.m. to 6:30 p.m. The Examiner can also be reached on alternate Fridays. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, George Bugg can be reached on 571-272-2998. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://www.uspto.gov/patents/process/status/private_pair/index.jsp. If you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (in the USA or CANADA) or 571-272-1000.	
/KATIE JANE STOFKO/Examiner, Art Unit 2911                                                                                                                                                                                                        Date: March 23, 2022